DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 1/28/2019.  As directed by the amendment, claims 1-34 have been cancelled, and claims 35-55 have been added. As such, claims 35-55 are pending in the instant application.

Claim Objections
Claims 38, 43, 49, 50, 53 and 54 objected to because of the following informalities:  
Claim 38 would be more clear if it read something like “wherein the puncture member [is configured to] also slide” since it is understood that the puncture member is being recited as sliding in both passageways as of claim 38
Claim 43, line 1 should read “the aerosolizable”
Claim 53, line 4 should be indented
Claims 49, 50 and 54 lack commas at the end of their preambles, whereas all the other dependent claims have them, such that commas should be provided in claims 49, 50 and 54 for continuity
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 35-37, 39, 40, 43-49 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-17 of U.S. Patent No. 10,207,066 B2. Regarding instant claims 35, 37, 39, 40 and 43-46, although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 8 is narrower than instant claim 35 and thus fully anticipates it, and including the limitation of patented claim 8 within patented claim 1, thus arriving at a narrower combination of limitations in patented dependent claims 7 and 9-13 than are in instant claims 37, 39, 40 and 43-46, would have been obvious to an artisan at the time of invention in order to include more detail in the independent patented claim regarding how the surface and the puncturing mechanism interact, thus providing the expected result of a more comprehensive apparatus in the patented independent claim. Patented claims 1+8 in view of patented claims 14-17 render instant claims 36, 47-49 and 51-44, for the reasons discussed above and because it would have been obvious to an artisan at the time of invention to use the apparatus of patented claims 1+8 in the method of patented claim 14 (and thus its dependent claims 15-17), as it would have been .

Claims 38, 41, 42 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+8 and 15 of U.S. Patent No. 10,207,066 B2, as discussed above, and further in view of Valentini et al. (US 4,069,819; hereinafter “Valentini”). Regarding claims 38, 41, 42 and 50, the patented claims are silent regarding the surface comprising at least a second passage way, wherein the puncture member slides within/is advanced through the at least a second passageway/the capsule comprising two convex ends, where the puncturing mechanism only creates one or more openings, e.g. two, in only one of the ends. However, Valentini demonstrates that it was well known in the inhaler art at the time of invention for a guide surface (see the upper surface of lower part L) (Fig. 3) to comprise at least a first and a second passage way (the holes in the upper end of the lower part L) (col. 2, lines 47-47), wherein a puncture member (needles D on shaft S) slides within/is advanced through the second passageway/a capsule (capsule C) comprising two convex ends (facing up and down in Fig. 5), where the puncturing mechanism only creates one or more openings, e.g. two, in only one of the ends (Fig. 5). Therefore, it .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35 (and thus its dependent claims 36-46 and, as best understood, 47-52), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 8 to read “is configured to slide
Regarding claim 36, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 1 to read “is configured to be advanced”.

Regarding claim 38, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 2 to read “is configured to slide
Regarding claim 40, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 1 to read “is configured to create
Regarding claim 41, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 2 to read “is configured to create
Regarding claim 42, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 2 to read “is configured to create
a surface”.
Claim 53 recites the limitation "the longitudinal axis of the capsule" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear where the longitudinal axis of the capsule is in relation to the rest of the recited components, that is, the claims do not indicate any particular orientation that is intended for the capsule in relation to any other component. As best understood, in light of the specification and for purposes of examination, "the longitudinal axis of the capsule" of claim 53 corresponds to a longitudinal axis of the chamber.
Claim 53 recites the limitation "the wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read “a wall”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40 and 43-47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the being sized to receive a capsule” emphasis added), that is, the capsule is not positively recited in claim 35. Therefore, claim 40 fails to further limit claim 35 because the capsule having a convex end is not understood to have any effect on the structure of the puncturing mechanism, and claims 43-46 fail to further limit claim 35 because what is in the capsule does not further limit the structure of the apparatus, since the capsule is not part of the invention of claim 35. Regarding claim 47, it is currently dependent on a cancelled claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of compact prosecution, claims 40 and 43-46 will be considered as if they positively recited the capsule, e.g. as if they read “wherein the aerosolization apparatus further includes the capsule containing the aerosolizable pharmaceutical formulation and wherein”, and claim 47 will be considered to recite “claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35, 36, 38-42 and 47-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valentini et al. (US 4,069,819; hereinafter “Valentini”).
Regarding claim 35, Valentini discloses an aerosolization apparatus (Figs. 1-2) comprising: 
a housing (comprising the upper part and cover M in Figs. 2-3) defining a chamber (chamber B) having one or more air inlets (passageways H), the chamber being sized to receive a capsule (capsule C) which contains an aerosolizable pharmaceutical formulation (col. 2, lines 14-15 and col. 3, lines 8-16); 
a puncturing mechanism within the housing (Figs. 1 and 5), the puncturing mechanism comprising an alignment guide (part L) and a puncture member (comprising needles D and shaft S), wherein the alignment guide comprises a surface (the upper surface of part L) adapted to contact the capsule (col. 2, lines 66-68) while the puncture member is advanced into the capsule to create an opening in the capsule (col. 3, lines 1-4), wherein the surface comprises at least one passageway (the two holes at the upper surface of part L in Figs. 3 and 6), wherein the puncture member slides within the passageway (col. 3, lines 1-3); and 
an end section (the upper end section of the upper part, comprising inspiration opening A) associated with the housing (Fig. 2), the end section sized and shaped to be received in a user's mouth or nose (col. 2, lines 24-26) so that the user may inhale through the end section to inhale aerosolized pharmaceutical formulation that has exited the capsule through the opening created in the capsule (col. 3, lines 8-16).  
Regarding claim 36, Valentini discloses the aerosolization apparatus of claim 35, wherein the surface is advanced within the housing to contact the capsule prior to the puncturing member being advanced into the capsule (col. 2, line 66 to col. 3, line 4).
Regarding claim 38, Valentini discloses the aerosolization apparatus of claim 35, wherein the surface comprises at least a second passageway, wherein the puncture member slides within the at least a second passageway (see Fig. 3, where there are two passageways in the upper surface of part L, in view of col. 3, lines 1-4).  
Regarding claim 39, Valentini discloses the aerosolization apparatus of claim 35, wherein the one or more inlets are shaped to create a swirling airflow within the chamber (Figs. 5-6).  
Regarding claim 40, Valentini discloses the aerosolization apparatus of claim 35, wherein the puncturing mechanism creates one or more openings in a convex end of the capsule (Fig. 5).  
Regarding claim 41, Valentini discloses the aerosolization apparatus of claim 35, the capsule comprising at least two convex ends, wherein the puncturing mechansim creates one or more openings in only one of the at least two convex ends of the capsule (Fig. 5).  
 aerosolization apparatus of claim 35, wherein the puncturing mechanism creates two openings in a convex end of the capsule (Fig. 5).
Regarding claim 47, Valentini discloses a method of administering an aerosolizable pharmaceutical formulation to a patient (cols. 2-3), comprising: 
inserting (Figs. 2 and 4 in view of col. 2, lines 12-30, where the capsules are stored in cap J, such that a new capsule is inserted in to the chamber B before each use), into the chamber of an apparatus according to, as best understood, claim 35 (see claim 35 discussed above), a capsule (capsule C/G) containing an aerosolizable pharmaceutical formulation (col. 2, lines 14-15 and col. 3, lines 8-16); 
contacting the capsule with the surface of the alignment guide (col. 2, lines 66-68), 
advancing the puncture member through a wall of the capsule to create an opening in the capsule (col. 3, lines 1-4); and 
administering the pharmaceutical formulation to the patient via inhalation (col. 3, lines 8-16).  
Regarding claim 48, Valentini discloses the method of claim 47, wherein inhalation by the patient causes air to flow into the chamber to aerosolize the pharmaceutical formulation (col. 3, lines 8-16).  
Regarding claim 49, Valentini discloses the method of claim 47 wherein at least a portion of the puncture member is advanced through at least one passageway in the surface (Fig. 3; col. 3, lines 1-4).  
 method of claim 49 wherein at least a portion of the puncture member is advanced through at least a second passageway in the surface (Fig. 3; col. 3, lines 1-4).

Claim(s) 53 and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nijkerk et al. (US 5,320,095; hereinafter “Nijkerk”).
Regarding claim 53, Nijkerk discloses a method of aerosolizing a pharmaceutical formulation (abstract), the method comprising: 
inserting a capsule (capsule C) (Figs. 3 and 6) containing an aerosolizable pharmaceutical formulation (col. 1, lines 7-8) in a chamber (the chamber formed by shells 2 and 3 when closed on each other, see e.g. Fig. 4); 
contacting the capsule with the surface (the inner surface defining cavity 26) of an alignment guide (support plate 5) (Figs. 2 and 4), the surface having one or more protrusions (ribs 35) for contacting the capsule (col. 4, lines 48-52); 
advancing a puncture member (comprising needles 28) through the wall of the capsule to create an opening in the capsule (col. 5, lines 25-33); 
aerosolizing the pharmaceutical formulation in the capsule by flowing air through the chamber (col. 5, lines 45-50); and 
administering the aerosolized pharmaceutical formulation to the respiratory tract of a user during the user's inhalation (col. 5, lines 45-51).  
Regarding claim 54, Nijkerk discloses the method of claim 53 wherein the user's inhalation causes the air to flow through the chamber (col. 5, lines 45-51).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentini.
 the aerosolization apparatus of claim 35, wherein the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and Figs. 3 and 5 of Valentini would have reasonably suggested to an artisan at the time of invention that at least a portion of the surface is sloped at an angle which is less than 55 degrees relative to the longitudinal axis of the capsule/chamber, because the surface appears to be at a 45 degree angle relative to the longitudinal axis of the capsule/chamber in Figs. 2-3 and 5. Moreover, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. The surface of the upper portion of part L is said to be intended to engage the end of the capsule (see col. 2, lines 66-68), such that it would have been obvious to an artisan at the time of invention to angle the surface of Valentini to be within the claimed range as reasonably depicted by Valentini and/or through routine experimentation as appropriate based on the size/curvature of the capsule, in order to ensure that the surface sufficiently cups/holds the capsule in place for piercing, where a capsule with a more narrow curvature would obviously require a cup with steeper sides to better hold/grip it and thus a lower angle relative to the longitudinal axis of the capsule/chamber (and vice versa for a wider curvature).
Regarding claim 53, Valentini discloses a method of aerosolizing a pharmaceutical formulation (cols. 2-3), the method comprising: 
inserting (Figs. 2 and 4 in view of col. 2, lines 12-30, where the capsules are stored in cap J, such that a new capsule is inserted in to the chamber B before each a capsule (capsule C/G) containing an aerosolizable pharmaceutical formulation (col. 2, lines 14-15 and col. 3, lines 8-16) in a chamber (chamber B); 
contacting the capsule with the surface (the upper surface of part L) of an alignment guide (part L) (col. 2, lines 66-68); 
advancing a puncture member (comprising needles D and shaft S) through the wall of the capsule to create an opening in the capsule (Fig. 5; col. 3, lines 1-4); 
aerosolizing the pharmaceutical formulation in the capsule by flowing air through the chamber (col. 3, lines 8-16); and 
administering the aerosolized pharmaceutical formulation to the respiratory tract of a user during the user's inhalation (col. 3, lines 8-16).  
Furthermore, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and Figs. 3 and 5 of Valentini would have reasonably suggested to an artisan at the time of invention the surface being sloped at an angle which is less than 55 degrees relative to the longitudinal axis of the capsule/chamber, because the surface appears to be at a 45 degree angle relative to the longitudinal axis of the capsule/chamber in Figs. 2-3 and 5. Moreover, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. The surface of the upper portion of part L is said to be intended to engage the end of the capsule (see col. 2, lines 66-68), such that it would have been obvious to an artisan at the time of invention to angle the surface of Valentini to be within the claimed range as reasonably depicted by Valentini and/or through routine experimentation as appropriate 
Regarding claim 54, Valentini teaches the method of claim 53 wherein the user's inhalation causes the air to flow through the chamber (col. 3, lines 8-16).

Claims 43-46, 51, 52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentini in view of Mor et al. (US 6,440,690 B1; hereinafter “Mor”).
Regarding claims 43-46, 51, 52 and 55, Valentini discloses the aerosolization apparatus of claim 35 and method of claim 48 and teaches the method of claim 53, but Valentini is silent regarding the composition of the powder within the capsule, such that Valentini is silent regarding wherein the aerosolizable pharmaceutical formulation comprises an aminoglycoside, tobramycin, ciprofloxacin or amphotericin B. However, Mor demonstrates that it was well known in the respiratory medicament art at the time of invention to deliver an aminoglycoside (col. 33, line 53) that is tobramycin (col. 33, line 54), ciprofloxacin (col. 35, line 26) or amphotericin B (col. 35, lines 14-15) as a component of an aerosolizable powder mix via an inhaler (col. 39, lines 56-59). Therefore, it would have been obvious to an artisan at the time of invention to modify the apparatus/method of Valentini to include wherein the aerosolizable pharmaceutical formulation comprises an aminoglycoside, tobramycin, ciprofloxacin or amphotericin B  tobramycin, or ciprofloxacin or amphotericin B.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijkerk in view of Mor.
Regarding claim 55, Nijkerk discloses the method of claim 53, but Nijkerk is silent regarding the composition of the powder within the capsule, such that Nijkerk is silent regarding wherein aerosolizable pharmaceutical formulation comprises tobramycin. However, Mor demonstrates that it was well known in the respiratory medicament art at the time of invention to deliver tobramycin (col. 33, line 54) as a component of an aerosolizable powder mix via an inhaler (col. 39, lines 56-59). Therefore, it would have been obvious to an artisan at the time of invention to modify the apparatus/method of Nijkerk to include wherein the aerosolizable pharmaceutical formulation comprises tobramycin as taught by Mor, in order to provide the expected results of a method that is used to treat any of the various illnesses indicated for tobramycin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing alignment guides and puncture mechanisms that could be applied against at least one of the independent claims under 35 USC 102 or 103: Glusker et al. (US 2005/0051166 A1); Cocozza (US 4,884,565); et al. (US 3,949,751); Hochrainer (US 2004/0149283 A1); Ohki et al. (US 6,408,846 A1, US 6,298,846 B1); Hobbs et al. (US 5,896,855; Figs. 33-34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785